Title: III. Jefferson’s Revision of Original Draft, 12–17 July 1803
From: Jefferson, Thomas
To: 


            
              12–17 July 1803
            
             Queries
            [1. What are the best maps, general or particular, of the whole or parts of the province? copies of them if to be had in print.]
            2 What are the boundaries of Louisiana, and on what authority does each portion of them rest?
            [3. What is the extent of sea coast from the Western mouth of the Missisipi called Piakemines river?]
            <2. What is the distance from New Orleans to the nearest point of the Western boundary?>
            
            [4. what the distance from the same mouth due West to the Western boundary?]
            5 Into what divisions is the province laid off?
            <4 What officers civil or military are appointed to each division, and what to the general government, with a definition of their powers? are any of the officers appointed by the inhabitants? which & how?>
            <5. What emoluments have they and from what source derived?>
            <6. What are the annual expences of the Province drawn from the Treasury?>
            <7. What are the nett receipts of the Treasury, and from what taxes or other resources are they drawn?>
            <8. On what footing is the church and clergy, what lands have they have they tythes,  and from what other funds are they supported?>
            6. What is the population of the Province, distinguishing between White and Black but excluding Indians on the East side of the Missisipi? of the settlement on the West side next the mouth? of each distinct settlement in the other parts of the province? and what the geographical position and extent of each of those settlements?
            [7 have they a militia? & what their numbers? what may be the number of free males from 18. to 45. y. of age in the different settlements]
            [8 As good an estimate as can be had of the nations of Indians, to wit their names, numbers, and geographical position]
            9 What are the foundations of their land titles? and what their tenure?
            [10 Are there any feudal rights, such as ground rents, fines on alienation, droits de Moulins, or any Noblesse as in Canada?]
            11 What is the quantity of granted lands as near as can be estimated?
            12 What is the quantity ungranted in the Island of New Orleans, and in the settlement adjacent on the West side?
            13 What are the lands appropriated to public use?
            14 What [public] buildings, fortifications [barracks] or other fixed property belong to the public?
            15 What is the quantity and general limits of the lands fit for the culture of sugar? What proportion is granted and what ungranted?
            [<16. on what footing is the church & clergy, what lands or tythes have they, & what other sources of support?>]
            16 Whence is their code of Laws derived? a copy of it if in print
            <17. What are the best maps general or particular, of the whole or parts of the province? copies of them if to be had in print.>
          